Citation Nr: 0825800	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  06-17 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left knee disability.

2.  Entitlement to service connection for a right hip 
disability.  

3.  Entitlement to service connection for sciatic pinched 
nerve with leg numbness.

4.  Entitlement to service connection for bilateral pes 
planus. 

5.  Entitlement to service connection for a right shoulder 
disability with headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Senior Counsel


INTRODUCTION

The veteran had active service from August 1964 until August 
1968.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2005 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Denver, 
Colorado.

The veteran testified at a hearing before the undersigned in 
April 2008.  A transcript of that proceeding is associated 
with the claims folder.  

Following certification of the appeal to the Board, the 
veteran submitted additional evidence in April 2008.  Such 
evidence was accompanied by a waiver of Agency of Original 
Jurisdiction (AOJ) consideration.

The veteran had also initiated an appeal with respect to a 
reduction of his rating percentage for a right knee 
disability and for a denial of nonservice-connected pension.  
However, the right knee rating was restored in a May 2006 
rating decision and the pension claim was ultimately granted 
in a July 2007 rating decision.  
Accordingly, the issues for appellate consideration are 
limited to those enumerated on the title page of this 
decision.  

It is further observed that the RO appears to have 
adjudicated the veteran's left knee claim as both a request 
to reopen (with respect to "residuals of left knee 
surgery") and as an original claim (with respect to 
"degenerative joint disease").  However, because of the 
broad characterization of the finally denied claim of 
entitlement to service connection for residuals of left knee 
surgery, the Board finds that any subsequent left knee claims 
must be viewed as requests to reopen.  In other words, the 
prior final denial relates to any disability of the left 
knee.  


FINDINGS OF FACT

1.  In an unappealed September 2002 rating decision, the RO 
denied a claim of entitlement to service connection for 
residuals of left knee surgery.

2.  The evidence added to the record since September 2002, 
when viewed by itself or in the context of the entire record, 
relates to an unestablished fact necessary to substantiate 
the claim and raises a reasonable possibility of 
substantiating the claim.

3.  The competent evidence is at least in equipoise as to the 
question of whether the veteran's nonservice-connected left 
knee disability was aggravated by his service-connected right 
knee disability.

4.  The competent evidence of record does not demonstrate any 
objective right hip pathology.

5.  The competent evidence of record does not demonstrate 
that a current sciatic pinched nerve disability is causally 
related to the veteran's service-connected right knee 
disability.

6.  The competent evidence of record shows pes planus 
preexisted service, did not increase in severity during 
service and is not related to service-connected  right knee 
disability.  

7.  The competent evidence of record does not demonstrate a 
current right shoulder disability with headaches.


CONCLUSIONS OF LAW

1.  The September 2002 rating decision which denied the 
veteran's claim of entitlement to service connection for 
residuals of left knee surgery is final.  38 U.S.C.A. § 7105 
(West 2002). 

2.  The evidence received subsequent to the September 2002 
rating decision is new and material, and the requirements to 
reopen a claim of entitlement to service connection for a 
left knee disability have been met.  38 U.S.C.A. §§ 5108, 
5103(a), 5103A, 5107(b), 7104 (West 2002); 38 C.F.R. 
§§ 3.156, 3.159 (2007).

3.  A left knee disability is proximately due to the service-
connected right knee disability.  38 U.S.C.A. §§ 1110, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 
(2007).

4.  A right hip disability is not proximately due to the 
service-connected right knee disability.  38 U.S.C.A. §§ 
1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.310 (2007).

5.  A sciatic nerve disability is not proximately due to the 
service-connected right knee disability.  38 U.S.C.A. §§ 
1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.310 (2007).

6.  Pes planus was not incurred or aggravated in service and 
is not proximately due to the service-connected right knee 
disability.  38 U.S.C.A. §§ 1110, 1153, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.310 (2007).

7.  A right shoulder disability with headaches was not 
incurred in or aggravated by active service and is not 
proximately due to the service-connected right knee 
disability.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The veteran's claim of entitlement to service connection for 
a left knee disability had previously been denied.  In this 
regard, the Board calls attention to Kent v. Nicholson, 20 
Vet. App. 1 (2006).  In Kent, the Court held that VA must 
both notify a claimant of the evidence and information that 
is necessary to reopen the claim and notify the claimant of 
the evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit that is 
being sought.  
To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

In this case, an April 2004 notice letter included the 
criteria for reopening a previously denied claim and the 
criteria for establishing service connection.  However, such 
letter did not provide information concerning why the claim 
was previously denied.  Consequently, the Board finds that 
adequate notice has not been provided with respect to this 
claim.  Moreover, the notice deficiency is presumed to be 
prejudicial.  However, in the present case, the instant 
decision reopens the previously denied claim.  Therefore, the 
veteran has not been prejudiced by any notice deficiency 
under Kent.  

Regarding the remaining claims, the VCAA duty to notify was 
satisfied by way of letters sent to the veteran in April 2004 
and September 2004 that fully addressed all notice elements 
and were sent prior to the initial RO decision in this 
matter.  The letters informed him of what evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in March 2006, the 
RO provided the veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issues on appeal.  

Based on the foregoing, adequate notice was provided to the 
veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the veteran's 
service medical records, as well as post-service reports of 
VA and private treatment and examination.  Additionally, 
records associated with a disability determination of the 
Social Security Administration (SSA) are of record.  
Moreover, the veteran's statements in support of his claims 
are of record, including testimony provided at an April 2008 
hearing before the undersigned.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claims.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

II.  New and material evidence

The veteran is claiming entitlement to service connection for 
residuals of left knee surgery.  Such claim was previously 
denied by the RO in a September 2002 rating decision.  At 
that time, it was determined that the veteran had undergone 
left knee surgery prior to active service, and that the 
record did not indicate in-service complaints or treatment.  
Accordingly, it was determined that a left knee disability 
had preexisted active service and was not aggravated by 
service.  The veteran did not appeal that decision and it 
became final.  See 38 C.F.R. § 7105.  

Based on the procedural history outlined above, the question 
for consideration as to the left knee issue is whether new 
and material evidence has been received to reopen the claim.  
In so finding, the Board acknowledges that the veteran is now 
claiming that his left knee disability is secondary to his 
service-connected right knee disability.  However, a new 
etiological theory for service connection does not constitute 
a new claim.  See Ashford v. Brown, 10 Vet. App. 120, 123 
(1997).  Thus, the issue remains appropriately characterized 
as a request to reopen a previously denied claim.  

Under 38 C.F.R. § 3.156(a), effective August 29, 2001, "new" 
evidence is defined as evidence not previously submitted to 
agency decision-makers.  

"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a) (2007).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002)(eliminates the concept of a well-grounded claim).

As previously noted, the veteran's left knee claim was 
originally considered in September 2002.  In sum, the 
evidence of record at that time, while showing a preexisting 
left knee disability, did not establish that such preexisting 
disability was aggravated by active service.

The evidence added to the record subsequent to September 2002 
includes an October 2004 VA examination indicating disability 
of the left knee.  Also added to the record is a March 2005 
addendum to an October 2004 VA examination.  In that 
addendum, the VA examiner stated that the veteran's left knee 
arthritis was caused in part by the extra stress on the left 
knee as a result of the veteran's service-connected right 
knee disability.  

The March 2005 opinion noted above had not previously been 
before agency decisionmakers, is not cumulative of other 
evidence of record, and relates to an unestablished fact 
necessary to substantiate the claim, namely the relationship 
between the left and right knee disabilities.  Moreover, 
although the March 2005 opinion also contained other, 
somewhat contradicting statements, it is nevertheless
found to raise a reasonable possibility of substantiating the 
claim.  Accordingly, the requirements under 38 C.F.R. § 
3.156(a) have been met, and the claim of entitlement to 
service connection for a left knee disability is reopened.  

In the present case, the RO has already considered the 
underlying service connection claim with respect to the left 
knee.  Therefore, the Board may proceed with appellate 
consideration at this time.  Bernard v. Brown, 4 Vet. App. 
384 (1993).

III.  Service Connection

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2007).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).  It is also noted that additional disability 
resulting from the aggravation of a non-service-connected 
condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 
7 Vet. App. 439, 448 (1995).

A.  Left Knee

As noted previously, the veteran contends that his current 
left knee disability, which preexisted service, was 
aggravated as a result of his service-connected right knee 
disability.  

The Board finds that the evidence supports a grant of 
secondary service connection here.  As indicated at an 
October 2004 VA examination, the veteran has degenerative 
joint disease of the left knee.  In a March 2005 addendum, 
the VA examiner discussed the etiology of the left knee 
arthritis.  He made the following comments:

"It would be my opinion that the left 
knee degenerative arthritis is caused by 
a variety of conditions.  One of the 
primary causes is an open meniscectomy 
that the (veteran) had prior to being in 
the service.  The other cause to the left 
knee arthritis is (the) service-connected 
right knee disability and arthritis 
(putting extra stress on the left knee).  
Furthermore, the general aging process 
has contributed to the arthritic 
condition...  I don't think that the left 
knee disability was aggravated by the 
service-connected right knee disability 
per se.  I think the...arthritis of the 
left knee is caused by the multifactoral 
issues and factors as noted above."  

While the above statements appear to be self-contradictory, 
it is clear that the examiner believes that the left knee 
arthritis stemmed from several causes, one of them being the 
extra stress placed on the left knee as a result of the 
service-connected right knee disability.  

For an award of secondary service connection to be 
appropriate, it is not required that the service-connected 
disability be the sole cause, or even the primary cause of 
the aggravation.  Rather, if it is at least as likely as not 
that the service-connected disability was at least in part 
responsible for the aggravation of the nonservice-connected 
disability, then a grant of secondary service connection is 
justified.  Indeed, 38 C.F.R. § 3.310(b) states that any 
increase in severity will be service-connected.  (emphasis 
added).  The degree of aggravation actually caused by the 
service-connected disability is a rating issue and has no 
bearing on the grant of service connection itself.  

Based on the above, the competent evidence is at least in 
equipoise as to the question of whether a preexisting left 
knee disability was aggravated by the service-connected right 
knee disability.  Accordingly, the claim is allowed.  See 
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The Board notes that at his hearing the veteran asserted that 
his preservice left knee disorder was aggravated during 
service because he injured his left knee in service when he 
injured his right knee and he overused his left knee during 
service due to right knee problems at that time.  It is 
undisputed that the veteran had preservice left knee injury 
and surgery; the surgery was noted on his enlistment 
examination.  There is no evidence of left knee problems in 
service and no further evidence of left knee complaints until 
2002 when complaints of bilateral knee pain were shown on a 
private medical record.  There is simply no evidence that 
left knee pathology increased during service and, therefore, 
aggravation of the preservice left knee disorder is not shown 
during service.  See 38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2007).



B.  Right Hip

The veteran contends that his right hip disability is 
secondary to his service-connected right knee disability.  In 
this regard, it is observed that a January 2004 VA outpatient 
treatment report contains a diagnosis of right hip 
degenerative joint disease.  However, that report, while 
containing subjective right hip complaints, included no 
objective findings of pathology.  Moreover, a VA examination 
in October 2004 showed no diagnosis referable to the right 
hip.  Rather, the examiner attributed the veteran's "hip" 
complaints to a lumbar spine disorder.  No right hip 
pathology was found and x-rays were normal.  

The findings of the VA examiner in October 2004 were made 
after a thorough examination and after a review of the claims 
file.  For these reasons, the examiner's findings are deemed 
to be more probative than those noted in the January 2004 
outpatient record, which appears to be based solely on the 
veteran's reported history and which is not supported by the 
radiographic evidence of record.  Overall, then, the weight 
of the competent evidence fails to demonstrate a current 
right hip disability.  Accordingly, the claim must fail.  
Indeed, in the absence of proof of a present disability there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

In conclusion, there is no basis for a grant of service 
connection for a right hip disability.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

C.  Sciatic Nerve Disability

The veteran also claims that he has a sciatic nerve 
disability secondary to his service-connected right knee 
disability.  More specifically, from his April 2008 hearing 
testimony it appears that he is claiming that his right knee 
disability caused back injury which in turn led to his 
sciatica problems.  He stated that a family doctor told him 
that such causal relationship existed.  However, a lay 
person's account of what a physician purportedly said is 
simply too attenuated and inherently unreliable to constitute 
medical evidence.  See Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).  

The claims file has been reviewed, including the April 2008 
hearing transcript in which the veteran reported that he has 
experienced a tingling sensation in his legs for 
approximately 10 years.  Moreover, the clinical evidence 
demonstrates neurologic symptoms.  For example, a July 2006 
VA record shows decreased vibration sense at the bilateral 
toes, although electromyography showed no evidence of 
peripheral neuropathy.  However, an award of secondary 
service connection for such symptoms is not warranted because 
the evidence contains no competent opinion attributing the 
veteran's sciatica to a service-connected disability.  
Rather, the neurologic symptoms appear to relate to 
intervertebral disc syndrome of the lumbar spine and spinal 
stenosis of the cervical spine (for example, see July 2006 VA 
clinical record), neither of which is service-connected.

Again, the Board acknowledges the veteran's contention that 
his spine problems are attributable to his service-connected 
right knee disability, and that, in turn, his sciatic 
symptoms are secondarily service-connectectable.  However, 
the fact remains that service connection has not been 
established for a disability of the lumbar or cervical spine.  
Indeed, such a claim was denied following a July 2006 VA 
examination in which the examiner concluded there was 
insufficient evidence to find a causal relationship between 
the service-connected right knee disability and the veteran's 
spine disorders.  The veteran did not appeal the December 
2006 denial of service connection for disability of the 
lumbar or cervical spine and such issue is not presently for 
appellate consideration.  

For the above reasons, any contention of secondary service 
connection for sciatica as due to back problems caused by the 
service-connected right knee disability must fail.  Moreover, 
the claims folder contains no competent evidence attributing 
the sciatica to the service-connected right knee disability.  
The veteran himself may believe that such a causal 
relationship exists, but he has not been shown to possess the 
requisite training or credentials needed to render a 
competent opinion as to medical causation.  As such, his lay 
opinion does not constitute competent medical evidence and 
lacks probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In conclusion, there is no basis for a grant of service 
connection for a sciatic nerve disability.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

D.  Pes Planus

The veteran has contended that his currently diagnosed pes 
planus is secondary to his service-connected right knee 
disability.  Current clinical records indicate diagnoses of 
pes planus.  Moreover, a February 2004 clinical record noted 
that orthotics were being made for the veteran.   An October 
2004 VA examination report again diagnosed pes planus. 
However, the VA examiner stated that the veteran's pes planus 
was mild and painless, and that there was no distinct 
pathology.  

The findings of the VA examiner in October 2004 were made 
after a thorough examination and after a review of the claims 
file.  For these reasons, they are found to be more probative 
than the outpatient records, which appear to be based solely 
on the veteran's reported history and subjective complaints.  
Overall, then, while pes planus is shown in the record, the 
weight of the competent evidence fails to demonstrate any 
actual objective disability associated with such pes planus.  
Indeed, in the absence of proof of a present disability there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  More significantly, even if the evidence is 
favorably construed such as to enable a finding of current 
pes planus disability, the secondary service connection claim 
would still fail because no competent evidence attributes the 
pes planus to the veteran's service-connected right knee 
disability.  

In addition to the claim of secondary service connection, the 
veteran more recently claims that pes planus began in and was 
treated during service.  However, service medical records 
show that second degree pes planus was reported on enlistment 
examination.  There is no further documentation of pes planus 
or foot problems until more than 34 years after service.  
Thus, the evidence does not show the onset of pes planus in 
service or any increase in the severity of pes planus during 
service.  Indeed, the 2004 VA examination showed his pes 
planus to be mild with no distinct pathology, indicating that 
there has been no increase in pathological severity of any 
pes planus since the preservice enlistment examination.  
38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.

In conclusion, there is no basis for a grant of service 
connection for pes planus.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

E.  Right Shoulder

With respect to the veteran's right shoulder claim, in 
addition to his claim that he has a right shoulder disability 
secondary to his service-connected right knee disorder, he 
contends that he sustained an injury during active service.  
Specifically, he stated at his April 2008 hearing that he 
injured his right shoulder during service while handling 
shells on a Destroyer.  He estimated that the shells weighed 
30 to 40 pounds each.  It was his job to take the shells and 
hand them down the hatch to someone below.  He had to hang 
onto the shell until the person below was ready to receive 
it.  The veteran reported that, due such movements carrying 
the shells, his right shoulder swelled up on a few occasions 
during active service.  Such swelling was also accompanied by 
headaches.  He denied seeking treatment at that time, 
however, noting that there was no doctor on the ship.  By the 
time he was able to board a bigger ship, he was not 
experiencing symptoms, and therefore did not receive 
treatment.  He further reported that he experienced right 
shoulder symptoms following service, and was treated by a 
private doctor.  He did not indicate the approximate date of 
such treatment, but he noted that the records were not 
available.      



A review of the service medical records reveals no complaints 
or treatment referable to the right shoulder.  The upper 
extremities were normal on service separation in August 1968.  
Moreover, while the veteran has reported some post-service 
treatment, he could not produce such records.  The post-
service medical evidence that is associated with the claims 
folder does not document right shoulder complaints or 
treatment, and shows no right shoulder diagnoses.  The 
October 2004 examiner found no right shoulder pathology.

Again, in the absence of proof of a present disability there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Thus, the lack of evidence demonstrating a 
current right shoulder disability precludes a grant of 
service connection here.  

In conclusion, there is no basis for a grant of service 
connection for a right shoulder disability with headaches.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).
    








	(CONTINUED ON NEXT PAGE)




ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a left knee disability 
is reopened.

Service connection for a left knee disability, on an 
aggravation basis, is granted, subject to governing criteria 
applicable to the payment of monetary benefits.

Service connection for a right hip disability is denied.

Service connection for sciatic pinched nerve with leg 
numbness is denied.

Service connection for bilateral pes planus is denied.

Service connection for a right shoulder disability with 
headaches is denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


